Exhibit 10.3

SHARING AGREEMENT

SHARING AGREEMENT (this “Agreement”) dated as of May 23, 2013, by and between
DEUTSCHE BANK TRUST COMPANY AMERICAS (“DB”) and RENAISSANCERE VENTURES LTD.
(“RenRe”).

BACKGROUND

WHEREAS, Universal Insurance Holdings, Inc., a Delaware corporation
(“Borrower”), and DB are parties to a Revolving Loan Agreement dated as of
March 29, 2013 (as amended, modified, supplemented and restated from time to
time, the “DB Loan Agreement”) pursuant to which DB may from time to time make
revolving loans to Borrower (the “Revolving Loans”);

WHEREAS, the obligations of Borrower to DB are guaranteed by Universal Risk
Advisors, Inc., Universal Acquisition Corporation, Universal Inspection
Corporation, Blue Atlantic Reinsurance Corporation and each other Material
Subsidiary (each a “Guarantor” and collectively “Guarantors”);

WHEREAS, Borrower and RenRe are parties to a Term Loan Agreement dated as of the
date hereof (as amended, modified supplemented and restated from time to time,
the “RenRe Loan Agreement”) pursuant to which RenRe made a term loan to Borrower
(the “Term Loan”);

WHEREAS, the obligations of Borrower to RenRe are guaranteed by the Guarantors;
and

WHEREAS, DB and RenRe desire to set forth their agreement with respect to the
sharing of payments received from Borrower under certain circumstances.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

Section 1. Definitions.

1.1 General Terms. As used in this Agreement, the following terms shall have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and the plural forms of the terms defined:

“Bankruptcy Code” means the provisions of Chapter 11 of Title 11 of the United
States Code, as amended from time to time and any successor statute and all
rules and regulations promulgated thereunder.

“DB Documents” means the DB Loan Agreement, all Loan Documents (as such term is
defined in the DB Loan Agreement) and all other agreements, documents and
instruments at any time executed and/or delivered by Borrower, any Guarantor or
any other Person with, to or in favor of DB in connection therewith or related
thereto, in each case, as amended, amended and restated, supplemented, modified,
replaced, substituted or renewed from time to time in accordance with the terms
of this Agreement.



--------------------------------------------------------------------------------

“DB Obligations” means the Revolving Loans and all other obligations,
liabilities and indebtedness of every kind, nature and description owing by one
or more of Borrower or any Guarantor to DB evidenced by or arising under one or
more of the DB Documents, whether direct or indirect, absolute or contingent,
joint or several, due or not due, primary or secondary, liquidated or
unliquidated, including principal, interest, charges, fees, costs, indemnities
and reasonable expenses, however evidenced, and whether as principal, surety,
endorser, guarantor or otherwise, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of the
DB Loan Agreement and whether arising before, during or after the commencement
of any Insolvency Proceeding with respect to Borrower or any Guarantor (and
including the payment of any principal, interest, fees, cost, expenses and other
amounts (including default rate interest) which would accrue and become due but
for the commencement of such Insolvency Proceeding whether or not such amounts
are allowed or allowable in whole or in part in any such Insolvency Proceeding).

“Disposition” means any sale, lease, exchange, transfer or other disposition,
and “Dispose” and “Disposed of” shall have correlative meanings.

“Distribution” means (a) any payment or distribution by any Person of cash,
securities or other property, by setoff or otherwise, on account of any of the
Loan Documents or the Loans or (b) any redemption, purchase or other acquisition
of any of the Loan Documents by any Person. For the avoidance of doubt, any
payment made pursuant to a RenRe Commercial Agreement shall not be deemed a
Distribution hereunder.

“Enforcement Action” means (a) any action by any party to this Agreement to
foreclose on any Lien of such party in any collateral securing any property or
assets of Borrower or any Guarantor, (b) any action by any party to this
Agreement to take possession of, or sell or otherwise realize upon, or to
exercise any other rights or remedies with respect to, any property or assets of
Borrower or any Guarantor, with respect to any of the Loan Documents, (c) the
taking of any other actions by any party to this Agreement against any property
or asset of Borrower or any Guarantor including the taking of control or
possession of, or the exercise of any right of setoff with respect to, any such
property or assets and/or (d) the commencement by any party to this Agreement of
any legal proceedings or actions against or with respect to Borrower or any
Guarantor or any of Borrower’s or any Guarantor’s property or assets.

“Insolvency Proceeding” means, as to the Person, any of the following: (a) any
case or proceeding with respect to such Person under the Bankruptcy Code or any
other federal or state bankruptcy, insolvency, reorganization or other law
affecting creditor’s rights or any other or similar proceedings seeking any
stay, reorganization, arrangement, composition or readjustment of the
obligations and indebtedness of such Person, (b) any proceeding seeking the
appointment of any trustee, receiver, liquidator, custodian or other insolvency
official with similar powers with respect to such Person or any of its assets,
(c) any proceeding for liquidation, dissolution or other winding up of the
business of such Person or (d) any assignment for the benefit of creditors or
any marshalling of assets of such Person.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential

 

2



--------------------------------------------------------------------------------

arrangement of any kind or nature whatsoever, including any conditional sale
contract or other title retention arrangement, the interest of a lessor under a
capital lease and any synthetic or other financing lease having substantially
the same economic effect as any of the foregoing.

“Liquidation” means the sale of the property or assets of a Person other than in
the ordinary course of business.

“Loan Documents” means collectively, the DB Documents and the RenRe Documents.

“Loans” means collectively the Revolving Loans and the Term Loan.

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, firm, trust, association, government, governmental
agency or other entity, whether acting in an individual, fiduciary or other
capacity.

“RenRe Commercial Agreements” means the “Commercial Agreements” as such term is
defined in the RenRe Loan Agreement and any other ordinary course commercial
agreements between the Borrower and/or its Subsidiaries, on one hand and RenRe
and/or its Affiliates, on the other hand; provided, however, notwithstanding the
definition of “Commercial Agreements” in the RenRe Loan Agreement, “RenRe
Commercial Agreements” shall not, in any event, include any agreements,
documents and instruments at any time executed and/or delivered by Borrower or
any Guarantor in favor of RenRe and/or its Affiliates that evidence indebtedness
for borrowed money and guaranties thereof.

“RenRe Documents” means the RenRe Loan Agreement, all Loan Documents (as such
term is defined in the RenRe Loan Agreement) and all other agreements, documents
and instruments at any time executed and/or delivered by Borrower, any Guarantor
or any other Person with, to or in favor of RenRe in connection therewith or
related thereto, in each case, as amended, amended and restated, supplemented,
modified, replaced, substituted or renewed from time to time in accordance with
the terms of this Agreement. For the avoidance of doubt, the RenRe Documents
shall not include the RenRe Commercial Agreements.

“RenRe Obligations” means the Term Loan and all other obligations, liabilities
and indebtedness of every kind, nature and description owing by one or more of
Borrower or any Guarantor to RenRe evidenced by or arising under one or more of
the RenRe Documents, whether direct or indirect, absolute or contingent, joint
or several, due or not due, primary or secondary, liquidated or unliquidated,
including principal, interest, charges, fees, costs, indemnities and reasonable
expenses, however evidenced, and whether as principal, surety, endorser,
guarantor or otherwise, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of the RenRe
Loan Agreement and whether arising before, during or after the commencement of
any Insolvency Proceeding with respect to Borrower or any Guarantor (and
including the payment of any principal, interest, fees, cost, expenses and other
amounts (including default rate interest) which would accrue and become due but
for the commencement of such Insolvency Proceeding whether or not such amounts
are allowed or allowable in whole or in part in any such Insolvency Proceeding).
For the avoidance of doubt, the RenRe Obligations shall not include any
obligations or liabilities of Borrower or any Guarantor under any RenRe
Commercial Agreement.

 

3



--------------------------------------------------------------------------------

1.2 Capitalized Terms. Capitalized terms used herein which are not defined in
this Agreement shall have the meanings given to them in the DB Loan Agreement
and the RenRe Loan Agreement.

1.3 Certain Matters of Construction. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement and section references are to this Agreement unless otherwise
specified. For purposes of this Agreement, the following additional rules of
construction shall apply: (a) wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, the feminine and the neuter, (b) the term
“including” shall not be limiting or exclusive, unless specifically indicated to
the contrary, (c) all references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations and
(d) unless otherwise specified, all references to any instruments or agreements,
including references to any of this Agreement and the Loan Documents, shall
include any and all modifications or amendments thereto and any and all
extensions or renewals thereof, in each case, made in accordance with the terms
hereof.

Section 2. Sharing Arrangement. Notwithstanding anything to the contrary
contained in the Loan Documents, in the event of an Enforcement Action, an
Insolvency Proceeding or Liquidation with respect to Borrower or any Guarantor,
all Distributions received by any party to this Agreement in connection with any
of the Loan Documents, including with respect to the exercise of any right of
remedy from the collection or other Disposition of, or realization on any
property or assets of Borrower or any Guarantor or any collateral for any of the
Loan Documents, shall be applied as follows: (i) first, to the payment of all
reasonable out-of-pocket costs and expenses, including attorneys’ fees (of
internal and/or outside counsel), relating to such Liquidation, Insolvency
Proceeding or Enforcement Action incurred by the party initiating and conducting
such disposition or realization; (ii) second, fifty percent (50%) to the DB
Obligations and fifty percent (50%) to the RenRe Obligations until all of the DB
Obligations are paid in full; (iii) third, to amounts due and owing with respect
to the RenRe Obligations until all of the RenRe Obligations are paid in full;
and (iv) fourth, to Borrower or as directed by Borrower in writing or to
whomever may be lawfully entitled to such Distributions or as a court of
competent jurisdiction may direct.

Section 3. Distributions. If any Distribution on account of the Loan Documents
made after the occurrence of an Enforcement Action, Insolvency Proceeding or
Liquidation is made and received by any party, such Distribution shall not be
commingled with any of the assets of such party, shall be held in trust by such
party for the benefit of the other party and shall be promptly paid over to the
other party to the extent required by, and for application in accordance with,
the terms of this Agreement.

Section 4. Bankruptcy Matters. This Agreement shall be applicable both before
and after the filing of any petition by or against Borrower or any Guarantor
under the Bankruptcy

 

4



--------------------------------------------------------------------------------

Code or any other Insolvency Proceeding and all converted or succeeding cases in
respect thereof, and all references herein to Borrower and each Guarantor shall
be deemed to apply to the trustee for Borrower or such Guarantor and Borrower or
such Guarantor as a debtor-in-possession. The relative rights of the parties to
this Agreement in respect of any collateral or proceeds thereof shall continue
after the filing of such petition on the same basis as prior to the date of such
filing, subject to any court order approving the financing of, or use of cash
collateral by, Borrower.

Section 5. Notices of Default. Each party shall give to the other party
concurrently with the giving thereof to Borrower (a) a copy of any written
notice by such party of an Event of Default under any of its Loan Documents or a
written notice of demand for payment from Borrower or any Guarantor and (b) a
copy of any written notice sent by such party to Borrower or any Guarantor
stating such party’s intention to exercise any material enforcement rights or
remedies against Borrower or such Guarantor, including written notice pertaining
to any foreclosure on all or any material part of the collateral or other
judicial or non-judicial remedy in respect thereof, and any legal process served
or filed in connection therewith; provided that the failure of any party to give
such required notice shall not result in any liability to such party or affect
the enforceability of any provision of this Agreement. Each party will provide
such information as it may have to the other party as the other may from time to
time reasonably request concerning the status of the exercise of any Enforcement
Action and each party shall be available on a reasonable basis during normal
business hours to review with the other party alternatives available in
exercising such rights, including, but not limited to, advising each other of
any offers which may be made from time to time by prospective purchasers of the
collateral; provided that (i) the failure of any party to do any of the
foregoing shall not affect the sharing arrangement as provided herein or the
validity or effectiveness of any notices or demands as against Borrower or any
Guarantor and (ii) in no event will the any party have any obligation to obtain
the consent of any other party with respect to any actions taken or contemplated
to be taken (or not taken) with respect to any Enforcement Action.

Section 6. Amendments to Loan Documents.

6.1 RenRe Documents. RenRe shall not, without the prior written consent of DB,
agree to any amendment, restatement, modification, supplement, substitution,
renewal or replacement of or to any or all of the RenRe Documents that (a) would
directly or indirectly result in an increase in the interest rates in respect of
the RenRe Obligations (other than the imposition of any default rate of interest
set forth in the RenRe Loan Agreement, as in effect on the date hereof),
(b) shorten the maturity or weighted average life to maturity of the RenRe
Obligations or require that any payment on the RenRe Obligations be made earlier
than the date originally scheduled for such payment or that any commitment
expire any earlier than the date originally scheduled therefor, (c) add or
modify in a manner adverse to Borrower, any Guarantor or DB any covenant,
agreement or event of default under the RenRe Documents unless a corresponding
amendment or modification is made to the DB Documents, or (d) increase the
maximum principal amount of the RenRe Obligations. For the avoidance of doubt,
the restrictions set forth in this Section 6.1 shall not apply to any amendment,
restatement, modification, supplement, substitution, renewal or replacement of
any RenRe Commercial Agreement.

 

5



--------------------------------------------------------------------------------

6.2 DB Documents. DB shall not, without the prior written consent of RenRe,
agree to any amendment, restatement, modification, supplement, substitution,
renewal or replacement of or to any or all of the DB Documents that (a) would
directly or indirectly result in an increase in the interest rates in respect of
the DB Obligations (other than the imposition of any default rate of interest
set forth in the DB Loan Agreement, as in effect on the date hereof),
(b) shorten the maturity or weighted average life to maturity of the DB
Obligations or require that any payment on the DB Obligations be made earlier
than the date originally scheduled for such payment or that any commitment
expire any earlier than the date originally scheduled therefor, (c) add or
modify in a manner adverse to Borrower, any Guarantor or RenRe any covenant,
agreement or event of default under the DB Documents unless a corresponding
amendment or modification is made to the RenRe Documents, or (d) increase the
maximum principal amount of the DB Obligations.

Section 7. Similar Liens and Agreements. The parties hereto acknowledge and
agree that it is the intention that each guarantor of the DB Obligations or the
RenRe Obligations and any collateral, if any, securing either the DB Obligations
or the RenRe Obligations be identical in all material respects. In furtherance
of the foregoing, the parties hereto agree (a) to cooperate in good faith in
order to determine, upon any request by either party, the specific assets
included in the collateral, if any, securing their respective obligations, the
steps taken to perfect the Liens thereon and the identity of the respective
parties obligated under any Loan Document and (b) that the documents, agreements
and instruments creating or evidencing the Loans and guaranties thereof and any
Liens of such parties in any collateral are in all material respects
substantively similar, other than with respect to the terms of the Loans
evidenced thereunder.

Section 8. Miscellaneous.

8.1 Termination. This Agreement shall terminate and be of no further force and
effect upon the payment in full in cash of all amounts payable pursuant to the
DB Loan Agreement or the RenRe Loan Agreement and termination of any commitment
to lend thereunder.

8.2 Successors and Assigns. This Agreement shall be binding on and shall inure
to the benefit of the respective successors and assigns of the parties hereto.
Each party hereto may, from time to time, without notice to any other party,
assign or transfer any or all of the indebtedness of Borrower due such Party or
any interest therein to any Person and such Person shall be entitled to rely
upon and be the third party beneficiary of the provisions under this Agreement
and shall be entitled to enforce the terms and provisions hereof to the same
extent as if such assignee or transferee were initially a party thereto.

8.3 Notices. All notices and other communications provided for hereunder shall
be in writing and shall be mailed, sent by overnight courier, telecopied or
delivered to each party at the address set forth below such party’s signature to
this Agreement or such other address as shall be designated by such party in a
written complying as to delivery with the terms of this Section. All such
notices and other communications shall be effective (i) if sent by registered
mail, return receipt requested, when received or three (3) business days after
mailing, whichever first occurs, (ii) if telecopied, when transmitted and a
confirmation is received, provided the same is on a business day and, if not, on
the next business day or (iii) if delivered by messenger or overnight courier,
upon delivery, provided the same is on a business day and, if not, on the next
business day.

 

6



--------------------------------------------------------------------------------

8.4 Counterparts. This Agreement may be authenticated in any number of separate
counterparts by any one or more of the parties thereto, and all of said
counterparts taken together shall constitute one and the same instrument. This
Agreement may be authenticated by manual signature, facsimile or electronic
means, all of which shall be equally valid.

8.5 GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE. THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA. EACH OF THE PARTIES HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN NEW YORK COUNTY, NEW YORK SHALL HAVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES AMONG THE PARTIES HERETO PERTAINING TO
THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT;
PROVIDED THAT THE PARTIES HERETO ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK, NEW YORK. EACH OF
THE PARTIES HERETO EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH OF THE
PARTIES HERETO HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.

8.6 MUTUAL WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN THE PARTIES ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS RELATED
THERETO.

8.7 Amendments. No modification, amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Person or entity from the
terms hereof, shall in any event be effective unless it is in writing and signed
by each party hereto. In no event shall the consent of Borrower or any Guarantor
be required in connection with any amendment or other modification of this
Agreement.

8.8 No Waiver. No failure or delay on the part of any party in exercising any
power or right under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right.

8.9 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provisions in any other jurisdiction.

 

7



--------------------------------------------------------------------------------

8.10 Further Assurances. Each party hereto agrees to cooperate fully with each
other party hereto to effectuate the intent and provisions of this Agreement
and, from time to time, to execute and deliver any and all other agreements,
documents or instruments, and to take such other actions, as may be reasonably
necessary or desirable to effectuate the intent and provisions of this
Agreement.

8.11 Headings. The section headings contained in this Agreement are and shall be
without meaning or content whatsoever and are not part of this Agreement.

8.12 Relative Rights. This Agreement shall define the relative rights of DB and
RenRe. Nothing in this Agreement shall (a) impair, as among Borrower,
Guarantors, DB and RenRe, the obligations of Borrower or any Guarantor to DB and
RenRe or (b) affect the relative rights of DB and RenRe with respect to any
other creditors of Borrower or any Guarantor.

8.13 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Loan Documents, the provisions of this
Agreement shall govern.

8.14 Specific Performance. Each party to this Agreement may demand specific
performance of this Agreement.

8.15 Entire Agreement. This Agreement and the Loan Documents embody the entire
agreement of the parties with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings relating to the subject
matter hereof and thereof and any draft agreements, negotiations and/or
discussions involving any parties relating to the subject matter hereof.

[Signature Page to Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

DEUTSCHE BANK TRUST COMPANY

AMERICAS

By:   /s/ Tom Sullivan     Name: Tom Sullivan   Title: Managing Director By:  
/s/ Kirk Stafford   Name: Kirk Stafford   Title: Vice President

 

 

Address for Notices:

 

Deustche Bank Trust Company Americas

345 Park Avenue, 14th Floor

New York, New York 10154

Attention:   Kirk Stafford Telephone:   (212) 454-6961 Fax:   (646) 961-3363

 

RENAISSANCERE VENTURES LTD. By:   /s/ Michael Doak   Name: Michael Doak   Title:
SVP

 

 

Address for Notices:

 

RenaissanceRe Ventures Ltd.

Renaissance House

12 Crow Lane

Pembroke HM19

Bermuda

Attention:   President Telephone:   (441) 295-4513 Fax:   (441) 296-0062

 

SIGNATURE PAGE TO

SHARING AGREEMENT



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF BORROWER AND GUARANTORS

Each of the undersigned hereby acknowledges and agrees to the foregoing terms
and provisions. By executing this Agreement, each of the undersigned agrees to
be bound by the obligations hereof as they relate to the relative rights of DB
and RenRe as between DB and RenRe; provided, however, that nothing in this
Agreement shall amend, modify, change or supersede the terms of the Loan
Documents as between any of DB or RenRe and any of the undersigned, and in the
event of any conflict or inconsistency between the terms of this Agreement and
the Loan Documents, the terms of the Loan Documents, as the case may be; shall
govern as between DB or RenRe and each of the undersigned, and each of the
undersigned further agrees that the terms of this Agreement shall not give any
of the undersigned any substantive rights vis-a-vis any of DB or RenRe.

 

UNIVERSAL INSURANCE HOLDINGS, INC. By:   /s/ Sean P. Downes   Name: Sean P.
Downes   Title: CEO

 

UNIVERSAL RISK ADVISORS By:   /s/ Sean P. Downes   Name: Sean P. Downes   Title:
CEO

 

UNIVERSAL ADJUSTING CORPORATION By:   /s/ Sean P. Downes   Name: Sean P. Downes
  Title: CEO

 

UNIVERSAL INSPECTION CORPORATION By:   /s/ Sean P. Downes   Name: Sean P. Downes
  Title: CEO

 

[Additional Signature Page to Follow]

SIGNATURE PAGE TO

SHARING AGREEMENT

(Acknowledgement Of

Borrower and Guarantors)

 



--------------------------------------------------------------------------------

 

BLUE ATLANTIC REINSURANCE CORPORATION By:   /s/ Sean P. Downes   Name: Sean P.
Downes   Title: CEO

 

SIGNATURE PAGE TO

SHARING AGREEMENT

(Acknowledgement Of

Borrower and Guarantors)